Title: To James Madison from David Montague Erskine, 1 February 1809
From: Erskine, David Montague
To: Madison, James



Sir,
Washington, February 1st. 1809

In Consequence of a Representation which I made to His Majesty’s Government, an Investigation was ordered to be made into the Circumstances mentioned in your Letter to me of the 9th: of August last, relative to certain Dispatches, addressed to the Government of the United States, which were stated to have been taken in the Ship Thalia by a British Cruizer, and that some were broken open and one detained.
I have now the Honor to inclose to You a Copy of a detailed Report by His Majesty’s Advocate on that Subject, by which you will perceive that there are just Grounds for doubting the Accuracy of the Information which had been conveyed to the Government of the United States, as no public Dispatches can be traced after the most diligent Enquiry and Examination of the Abstract of the papers of the Thalia which were brought into Court, nor is any mention made by the Master in his Deposition of any Letters addressed to the President or Secretary of State of the United States having been on Board that Ship.
I beg Leave to call your Attention to that part of the Statement contained in the Report of the King’s Advocate, which explains the Precautions adopted by the Courts of His Majesty’s Admiralty to ensure a sacred Respect to any public Dispatches addressed to a Neutral or friendly Power, and I have received, His Majesty’s Commands to assure the President of his Readiness at all Times to cause an Enquiry to be made into any Complaint of a Violation of those Rules towards the Government of the United States by His Majesty’s Officers, Civil as well as Military and to order a fit Punishment to be inflicted upon those who may be found to have transgressed.  I have the Honor to be, with the highest Respect and Consideration, Sir, Your most obedient, humble Servant,

D. M. Erskine

